Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 1 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 2 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 3 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 4 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 5 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 6 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 7 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 8 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                     Page 9 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                    Page 10 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                    Page 11 of 12
Case 18-27755   Doc 17-2   Filed 11/29/18 Entered 11/29/18 17:06:48   Desc Exhibit
                                    Page 12 of 12
